Fourth Court of Appeals
                                          San Antonio, Texas
                                                  March 26, 2019

                                               No. 04-18-00211-CV

                           Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                           Appellants

                                                          v.

                           TRIPLE I. RANCHES, A TEXAS PARTNERSHIP,
                                           Appellee

                      From the 216th Judicial District Court, Gillespie County, Texas
                                         Trial Court No. 13940
                             Honorable Spencer W. Brown, Judge Presiding

                                                   O R D E R

        On October 16, 2018, we issued an order abating this appeal because appellants, Charlie R.
Tankersley and Nancy L. Tankersley, were in bankruptcy. Appellee Triple I Ranches has now filed a
motion to reinstate the appeal. A certified copy of an order dismissing the bankruptcy action, and
thereby lifting the automatic stay, is attached to the motion. See TEX. R. APP. P. 8.3(a). In its motion
to reinstate, appellee also asks that we “issue such notices or orders as are necessary requiring
Appellants to appear and to show cause why their appeal should not be dismissed for Appellants’
failure to prosecute the appeal.” Appellee also asks that we “dismiss the appeal for want of
prosecution.”

        After review, we GRANT the motion to reinstate and ORDER the appeal reinstated on the
court’s active docket. However, we DENY appellee’s request that we either issue a show cause
order or dismiss the appeal for want of prosecution. Until this court reinstated the appeal pursuant to
this order, appellants could not prosecute the appeal due to the abatement order. When the appeal
was abated, appellants’ brief was due after we had granted their first motion for extension of time.
Accordingly, we order appellants to file their brief in this court on or before April 25, 2019.

       We order the clerk of this court to serve a copy of this order on appellants, who are pro se,
and counsel for appellee.1


1
  According to appellees, one of the appellants, Charlie R. Tankersley, has passed away. If true, this does not affect
the appeal. Rule 7.1(a)(1) provides that if a party to a civil case dies after the trial court renders judgment, but
before the appeal is finally disposed, the appellate court shall proceed to adjudicate the appeal as if all parties were
alive, the appellate court’s judgment will have the same force and effect as if rendered when all parties were living,
and the decedent’s name may be used on all papers. See Tex. R. App. P. 7.1(a)(1).
                                                  _________________________________
                                                  Beth Watkins, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 26th day of March, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court